9 N.Y.3d 1011 (2008)
In the Matter of JULIA BB. and Others, Children Alleged to be Severely Abused, Repeatedly Abused, Abused and/or Neglected.
SARATOGA COUNTY DEPARTMENT OF SOCIAL SERVICES, Appellant;
DIANA BB., Respondent. (Proceeding No. 1.)
In the Matter of JULIA BB. and Others, Children Alleged to be Severely Abused, Repeatedly Abused, Abused and/or Neglected.
SARATOGA COUNTY DEPARTMENT OF SOCIAL SERVICES, Appellant;
FRANCIS BB., Respondent. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Submitted December 7, 2007.
Decided January 8, 2008.
Motion by the Albany County Department for Children, Youth and Families et al. for leave to file an affirmation amici curiae on the motion for leave to appeal herein dismissed as untimely
(see Rules of Ct of Appeals [22 NYCRR] § 500.23 [a] [3]).